IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                   NO. PD-0332-08



                           HARDY DON CAPPS, Appellant

                                           v.

                              THE STATE OF TEXAS

                      ON REHEARING OF APPELLANT’S
                    PETITION FOR DISCRETIONARY REVIEW
                   FROM THE SECOND COURT OF APPEALS
                              JACK COUNTY

             Per curiam.

                                    OPINION


      Appellant was convicted of murder. The jury assessed his punishment at

confinement for life, and a fine of $10,000. The Court of Appeals affirmed the

conviction. Capps v. State, ___S.W.3d___ (Tex. App. — Fort Worth, No. 02-05-00175-

CR, delivered December 6, 2007). Appellant’s petition for discretionary review was

dismissed as untimely filed on March 12, 2008. Appellant has filed a motion for
                                                                               Capps - 2

rehearing requesting reinstatement of his petition so that it will be considered by this

Court. Appellant’s motion for rehearing is granted. His petition filed on March 7, 2008,

is reinstated as of April 30, 2008, and will be considered in accord with Tex.R.App.P. 68.




Delivered April 30, 2008
Do not publish